Case
Case 1:19-cr-00254-ALC
     2:19-mj-09181-ESW Document
                        Document12-3
                                 11 Filed
                                     Filed 05/09/19
                                           05/13/19 Page
                                                    Page 11 of
                                                            of 22
Case
Case 1:19-cr-00254-ALC
     2:19-mj-09181-ESW Document
                        Document12-3
                                 11 Filed
                                     Filed 05/09/19
                                           05/13/19 Page
                                                    Page 22 of
                                                            of 22
